DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2803377 A1 (herein “Palanchon”) in view of US 8,726,508 B2 (herein “Zobel”).
Regarding claims 1 and 13, as seen in the figures below, Palanchon discloses a heat exchanger tube having every feature of the claims except Palanchon does not explicitly disclose that the length is between 2 mm and 5 mm nor that the at least six channels have the same cross section area.

    PNG
    media_image1.png
    601
    636
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    205
    287
    media_image2.png
    Greyscale

	Zobel discloses heat exchanger tubes (Figs. 4-10 and 24) (paragraph starting at bottom of col. 20) made from joined plates that are folded to divide into channels (1716), the channels having a length (a) which is between 0.5 mm to 2 mm or even as large as 1 cm (paragraph starting at bottom of col. 20). Therefore, Zobel discloses a range of lengths which overlaps with the claimed range.
	Note: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I.).
	Zobel also discloses that in any of the various embodiments of flat tubes, the flat tubes can be positioned to define flow channels of the same or different size (col. 19, ln. 20). Therefore, it would have been obvious to one of ordinary skill in the art to experiment with tubes having channels of the same size in an attempt to optimize the heat transfer properties of the tubes.
	Regarding claim 2, the combined teachings disclose a length to thickness ratio in a range of 7.81 to 22.79 (Zobel a≈L=3 mm, Palanchon e1=T=0.2 mm → ratio=15).
	Regarding claim 3, the combined teachings disclose that the cross section area of the channel is between 2.76 mm2 to 6 mm2 (Palanchon Ei=H=1.5 mm, Zobel a≈L=3 mm → cross section area=4.5 mm2).
	Regarding claims 4-7, the combined teachings (Palanchon) disclose each of the claimed features as seen below.

    PNG
    media_image3.png
    220
    507
    media_image3.png
    Greyscale

	Regarding claim 8, as seen in Fig. 1 of Palanchon, all of the at least six channels (eleven small channels) have the same size. Zobel also discloses the channels have the same size.
	Regarding claim 9, it is inherent that the ridges of contacting ridge pairs would be continuous until their ends.
Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Palanchon in view of Zobel and CN 1500198 A (herein “Horiuchi”).
Regarding claims 7 and 10, the combined teachings disclose that the inner area is divided into at least six channels (Palanchon: eleven small channels), the thickness of the plate is between 0.243 mm and 0.297 mm (Palanchon: e1=T= between 0.2 mm to 0.7 mm), the length of the cross section area is between 3.51 mm and 4.29 mm (Zobel: a≈L= between 0.5 mm up to 1 cm), a height of the cross section area is between 1.206 mm and 1.474 mm (Palanchon Ei=H= between 0.6 mm to 1.8 mm), and a width of the plate is between 34.2 mm and 41.8 mm (Palanchon l=P= between 20 mm to 48 mm).
Horiuchi discloses heat exchanger tubes formed from joined plates (Figs. 1-5), wherein a width of a contact zone between upper and lower plate portions, which define the channels, is between 0.54 mm and 1.144 mm (Horiuchi: Fig. 7; Example - ridges 5 has a thickness of 0.25 mm to 1 mm and a width of 0.25 mm to 1 mm).
Regarding claim 11, the combined teachings disclose that the inner area is divided in six channels (Palanchon: any six of the eleven small channels) and the ratio is in a range of 11.67 to 22.79 (Zobel a≈L=3 mm, Palanchon e1=T=0.2 mm → ratio=15).
Regarding claim 12, the combined teachings disclose that the inner area is divided in at least eight channels (Palanchon: eleven small channels), the thickness of the plate is between 0.243 mm and 0.297 mm (Palanchon: e1=T= between 0.2 mm to 0.7 mm), the length of the cross section area is between 2 mm and 2.849 mm (Zobel: a≈L= between 0.5 mm up to 1 cm), the width of the contact zone is between 0.45 mm and 0.55 mm (Horiuchi: 0.25 mm to 1 mm), the height of the cross section area is between 1.206 mm and 1.474 mm (Palanchon Ei=H= between 0.6 mm to 1.8 mm), and the width of the plate is between 34.2 mm and 41.8 mm (Palanchon l=P= between 20 mm to 48 mm).
Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered, however, they are made with respect to new limitations added by amendment which were not previously considered/rejected. In response, Applicant is directed to the rejection above which addresses these new limitations.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763